UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-32789 EMTEC, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) 87-0273300 (I.R.S. Employer Identification No.) 11 Diamond Road Springfield, New Jersey 07081 (Address of principal executive offices, including zip code) (973) 376-4242 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of January 12, 2013, there were outstanding 18,164,437 shares of the registrant’s common stock. The accompanying notes are integral parts of these consolidated financial statements. EMTEC, INC. FORM 10-Q FOR THE QUARTER ENDED NOVEMBER 30, 2012 Table of Contents PART I – FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income (Loss) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 46 Item 4 - Controls and Procedures 47 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 48 Item 1A – Risk Factors 49 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3 – Defaults upon Senior Securities 51 Item 4 – Mine Safety Disclosures 52 Item 5 – Other Information 53 Item 6 – Exhibits 54 SIGNATURES 55 PART I – FINANCIAL INFORMATION Item 1. Financial Statements EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands, Except per Share and Share Data) November 30, 2012 (Unaudited) August 31, 2012 Assets Current Assets Cash $ $ Receivables: Trade, net of allowance for doubtful accounts Other Inventories, net Prepaid expenses and other Deferred tax asset - current Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset-long term Other assets Total assets $ $ Liabilities, Put Options and Stockholders' Equity Current Liabilities Line of credit $ $ Current portion of capital lease obligations 85 Accounts payable Income taxes payable Accrued liabilities Current portion earn-out liabilities Put option liability in connection with acqusition Deferred revenue Total current liabilities Deferred tax liability Earn-out liabilities, net of current portion Warrant liabilities Put option and restricted stock liability in connection with acquisition of Dinero Capital lease obligations, net of current portion 29 Subordinated debt, net of original issue discount Accrued liabilities Total liabilities Commitments and contingencies (Note 13) Put options in connection with acquisitions Stockholders' Equity Common stock $0.01 par value; 30,000,000 shares authorized; 17,616,437 shares issued and outstanding at November 30, 2012 and August 31, 2012. Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, foreign currency translation adjustments, net of tax ) ) Total stockholders' equity Total liabilities, put options and stockholders' equity $ $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 1 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In Thousands, Except per Share and Share Data) For the Three Months Ended November 30, Revenues Consulting and outsourcing $ $ Procurement services Total Revenues Cost of Revenues Cost of consulting and outsourcing Cost of procurement services Total Cost of Revenues Gross Profit Consulting and outsourcing Procurement services Total Gross Profit Operating expenses: Selling, general, and administrative expenses Restructuring charge - Stock-based compensation 95 Warrant liability adjustment 12 ) Earnout liability adjustment Depreciation and amortization Total operating expenses Operating income 6 Other expense (income): Interest income – other (5 ) ) Interest expense Other 11 (2 ) Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) (6 ) Net income (loss) $ ) $ Net income (loss) per common share Basic $ ) $ Diluted $ ) $ Weighted Average Shares Outstanding Basic Diluted The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 2 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In Thousands) For the Three Months Ended November 30, Net income (loss) $ ) $ Foreign currency translation adjustment, net of taxes (7 ) ) Total comprehensive income (loss) $ ) $ The Accompanying Notes are Integral Parts of these Consolidated Financial Statements. 3 EMTEC, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) For the Three Months Ended November 30, Cash Flows From Operating Activities Net income (loss) $ ) $ Adjustments to Reconcile Net Income (Loss) to Net Cash Used In Operating Activities Depreciation and amortization Amortization of original issue discount associated with subordinated debt 28 25 Deferred income tax benefit ) ) Stock-based compensation 95 Earnout liability adjustment Warrant liability adjustment 12 ) Changes In Operating Assets and Liabilities Receivables ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable Income taxes payable ) Accrued liabilities ) Deferred revenue 2 ) Net Cash Used In Operating Activities ) ) Cash Flows From Investing Activities Purchases of property and equipment ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities Net increase in line of credit Repayments under capital lease ) ) Net Cash Provided by Financing Activities Effect of exchange rates on cash (7
